DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-13 of application 16/262,192 filed 1/30/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 4/28/21. Claims 1, 7-11, and 13 were amended. Claims 2-6 were cancelled. Claims 1 and 7-13 were examined. Examiner filed a final rejection.
Applicant filed proposed after-final amendments on 9/3/21 which are hereby entered. Claims 1, 9-11 and 13 were amended. Claims 1 and 7-13 are presently pending and presented for examination.

Reasons for Allowance
Claims 1 and 7-13 are allowed over the prior art of record. The closest prior art of record is Harda (US 20160129908 A1) in view of Hubbard et al. (US 10464561 B2) in further view of Hazelton et al. (US 20160231746 A1), hereinafter referred to as Harda, Hubbard and Hazelton, respectively. The following is examiner’s statement of reasons for allowance: 
Regarding claims 1, 9-11, and 13, Harda discloses A speed control method for controlling a speed of an autonomous vehicle provided with at least one autonomous driving module (See at least Fig. 1 in Harda: Harda discloses that a host vehicle 100 comprises an autonomous drive arrangement 3 [See at least Harda, 0060]) and one geolocation module installed on board (See at least Fig. 1 in Harda: Harda discloses that vehicle 100 comprises a GPS-based navigation system 13 connected to control arrangement 1 [See at least Harda, 0070]), the autonomous vehicle configured to follow a route (See at least Fig. 1 in Harda: Harda discloses that the autonomous drive arrangement may be configured to navigate the vehicle along a route [See at least Harda, 0062]), which is predefined and segmented according to at least one segmentation, the segmentation comprising a plurality of route segments (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]) each associated with 
+ an interval of geolocation data (See at least Fig. 1 in Harda: Harda discloses that the control arrangement 1 receives real time traffic information on preceding vehicles from external sources 15a-c and that these external sources may correspond to a particular road section or area [See at least Harda, 0071]); and 
+ a set of values for nominal maximum travel speed of the autonomous vehicle, each nominal maximum travel speed value being associated with a time instant or a distinct time window (Harda discloses that information on speed limits for different road sections may be stored in a digital map or similar and sent to the host vehicle 100 from an external source such as a remote server 15a or roadside infrastructure 15c [See at least Harda, 0072]. Also see at least Fig. 2A in Harda: Harda discloses that different speed limits may be associated with different stretches of the route 20a-c, so it will be appreciated that these are associated with distinct time windows [See at least Harda, 0073-0078]); 
the method being operationally implemented by an electronic control device (See at least [Harda, 0062]) and comprising: 
acquiring from the geolocation module of an instantaneous geolocation data item of the autonomous vehicle, associated with a time instant (Harda discloses that navigation system 13 determines the vehicle position and heading via GPS [See at least Harda, 0070]),
receiving an information item representative of the presence or absence of an element external to the autonomous vehicle that is capable, in case of contact with the autonomous vehicle, of disrupting the trajectory thereof over the segment currently being traversed and/or to be traversed, the information item being transmitted by at least one device external to the autonomous vehicle (See at least Fig. 3 in Harda: Harda discloses that an external source may provide velocity and of a preceding vehicle to the host vehicle [See at least Harda, 0096-0099]), wherein the external element is classified according to multiple categories including at least: 
- one other vehicle, that is separate and distinct from the autonomous vehicle (See at least Fig. 3 in Harda: Harda discloses that an external source may provide velocity and of a preceding vehicle to the host vehicle [See at least Harda, 0096-0099]); 
modifying or maintaining, on the basis of the said information item, the associated nominal maximum speed value to be applied (Harda discloses that when queues of vehicles ahead of the host vehicle are driving at a speed below a speed limit, the host vehicle 100 may drive at a speed below the speed limit in order to navigate the congested traffic [See at least Harda, 0106]),
wherein each category of external element is associated with a modification value for modifying the nominal maximum speed value (Harda discloses that when queues of vehicles ahead of the host vehicle are driving at a speed below a speed limit, the host vehicle 100 may drive at a speed below the speed limit in order to navigate the congested traffic [See at least Harda, 0106]. Hubbard teaches that, a maximum velocity of the vehicle may be lowered responsive to weather detected [See at least Hubbard, Col 5, lines 1-23]. Hazelton teaches that the autonomous vehicle may be come to a stop to avoid hitting pedestrians [See at least Hazelton, 0228-0230]), and
wherein the modification value for modifying the nominal maximum speed value is a reduction value (Harda discloses that when queues of vehicles ahead of the host vehicle are driving at a speed below a speed limit, the host vehicle 100 may drive at a speed below the speed limit in order to navigate the congested traffic [See at least Harda, 0106]. Hubbard teaches that, a maximum velocity of the vehicle may be lowered responsive to weather detected [See at least Hubbard, Col 5, lines 1-23]. Furthermore, Hazelton teaches that the autonomous vehicle may be come to a stop to avoid hitting pedestrians [See at least Hazelton, 0228-0230]).
Hubbard teaches a method for controlling the speed of a vehicle wherein the method comprises determining, as a function of the instantaneous geolocation data item and the time instant, within the segmentation of the route, the segment currently being traversed and/or the subsequent segment to be traversed, and the associated nominal maximum travel speed value, applied by the autonomous driving module (See at least Fig. 4 in Hubbard: Hubbard teaches that as part of steps 420 and 430, a message to change maximum velocity may be transmitted to the vehicle based on a change in speed limit associated with a future vehicle location within a threshold distance of the current vehicle location [See at least Hubbard, Col 7, line 62-Col 8, line 32]), where the external element may be classified as a meteorological phenomenon (See at least Fig. 2 in Hubbard: Hubbard teaches that, for example, when server 270 or speed data provider 280 identifies that it is raining along a certain section of roadway where a vehicle is traveling, information may be sent to communication module 250 such that controller 220 may limit the speed of the vehicle to 45 MPH [See at least Hubbard, Col 5, lines 1-23]).
Hazelton teaches an autonomous vehicle obstacle detection system where the external element detected by the device external to the vehicle may be a pedestrian (Hazelton teaches that an autonomous vehicle may identify pedestrians, receive signals from mobile devices of nearby pedestrians, use this information to determine the location and velocity of the pedestrians, and stop the autonomous vehicle to avoid hitting the pedestrians [See at least Hazelton, 0228-0230]. Also see at least Fig. 1C in Hazelton: Hazelton further teaches where the receiver of the vehicle may be configured to receive the locations of the pedestrian cellular phones from a central processor containing a database of cellular telephone location information based on the current location 16C of the autonomous vehicle 10C reported to the central processor by an electronic massage from the autonomous vehicle 10C [See at least Hazelton, 0231]), and the reduction value associated with the external element category corresponding to the category 'other vehicle' is less than the reduction value associated with the external element category corresponding to the category 'pedestrian' (Harda discloses that when queues of vehicles ahead of the host vehicle are driving at a speed below a speed limit, the host vehicle 100 may drive at a speed below the speed limit in order to navigate the congested traffic [See at least Harda, 0106]. Furthermore, Hazelton teaches that the autonomous vehicle may be come to a stop to avoid hitting pedestrians [See at least Hazelton, 0228-0230]. Combining the two, the stop associated with pedestrians in Hazelton is less than the mere deceleration associated with the traffic of Harda).
However, applicant further recites wherein the method further comprises:
detecting a defect or malfunction of the said at least one external device; and
switching to a degraded mode, the determination of the associated nominal maximum speed value, considering a worst case route course corresponding to the presence of the external element over the segment currently being traversed, the external element category corresponding to the category associated with a maximum reduction value for reducing speed,
wherein the autonomous vehicle is driven at a particular speed by the autonomous driving module based on the associated nominal maximum travel speed value.
Harda discloses an autonomous vehicle navigation system wherein roadside units 15a-c send traffic information on preceding vehicles 14 to host vehicle 100 (See at least [Harda, 0018]. Harda further discloses that autonomous driving may be conducted based off of information from these external sources [See at least Harda, 0099-0105]). These roadside units may be regarded as external devices, so hence Harda discloses communication with at least one external device. There is, however, no discussion of the external devices malfunctioning. Hubbard discloses no relevant elements to the topic of communication with (See at least [Hazelton, 0231]. The central processor where this data is gathered may be regarded as an external device). Hazelton further teaches that the vehicle may stop if a pedestrian is detected (See at least [Hazelton, 0229-0230]), which may be regarded as considering a worst case route course corresponding to the presence of an external element over the segment currently being traversed, the external element category corresponding to the category associated with a maximum reduction value for reducing speed. There is, however, no discussion of the external device malfunctioning. Therefore, while the prior art contains references to external devices providing information to traveling autonomous vehicles and slowing them down responsive to detection of obstacles, there is still no discussion of this slowing down of the vehicles happening responsive to malfunction in an external device.
For at least the above stated reasons, claims 1, 9-11, and 13 are allowed over the prior art of record.

Regarding claims 7-8 and 12, these claims are also allowable over the prior art of record at least by virtue of their dependence from claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668